IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 18, 2009
                                No. 08-20829
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

JUAN CARLOS CARDOVA-VALENZUELA, also known as Juan Carlos Cordova
Valenzuela,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:08-CR-489-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Juan Carlos Cardova-
Valenzuela raises arguments that he concedes are foreclosed by United States
v. Mondragon-Santiago, 564 F.3d 357, 364-65 (5th Cir. 2009), petition for cert.
filed (June 24, 2009) (No. 08-11099), which held that plain error review applies
to forfeited issues of procedural reasonableness. Accordingly, the appellant’s




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                               No. 08-20829

motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                    2